DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 30, 2021 has been entered.
 Response to Arguments
Applicants’ arguments, filed with the RCE, with respect to the rejections citing Murty have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kachi (US 6,982,499) figure 6.
The Applicants’ response to the claim 1 objection is not sufficient.  During the Telephone Interview, the Applicants indicated that they would provide an explanation of how the converter functions to convert voltage between the 1st-2nd and 2nd-3rd terminals (in a manner that does not rely on the 3rd terminal as being a common ground/return).  The remarks, however, just list the voltages that appear at the converter terminals.  There is no description of functionality. 
Claim Objections
Claims 1 and 17 are objected to because the structure and intended functionality of the Applicants’ converter is not understood.  
As noted above, the description provided in the RCE remarks only list the voltages at the different nodes.  There is no accompanying explanation for how the converter uses the second terminal as both a negative potential input and a positive potential output. 
Comments from the previous Office Action’s objection to claim 1 are repeated below.
First, the paragraphs cited by the Applicants (see Remarks, page 9, first paragraph) indicate that the converter is operated when one of the battery cell stacks fails in order to continue powering all loads.  No battery cell stack failure is recited in the claims.  The specification indicates that for the converter to convert from 21-22 to 22-23, “the third switching element 36 is set nonconductive and the current cannot flow into the third stack node 13” (par 61).  No such switching functionality is present in claim 1.  
The claim does not recite a second cell stack failure or the opening of switch (36).  Thus, the third node (23) is a ground for the entire circuit.  Node 22 is not a ground for the first battery cell stack.
Second, the Applicants’ figure 2 shows that that the third node (23) is a common ground.  The 1st load (50) uses the third node (23) as its ground potential; it does not use the second node (22).  It is unclear how the second node would be a ground for the first battery cell stack (14) and converter input, but not for the load (50) powered by that same stack.


    PNG
    media_image1.png
    534
    1300
    media_image1.png
    Greyscale

As can be seen above, the ground of the input is shorted to the V+ output.  If the voltage potential of the 1st node is converted and output on the 2nd node, then that voltage will be seen on the input as well.  This will then change the relative potential of the input.  The first battery cell stack and the converter will continue to drive the voltage of the second node to different values. 
Fourth, Figure 3 shows that the converter is transistor (25) and inductor (24).  The location of this circuitry indicates that is converts voltage between nodes 21 and 22 (with 23 acting as an unchanged ground).  It does not show how voltage is converted from node 21 to node 22 and then also changes ground from node 22 to node 23. 
Written clarification is requested with any reply.  The Applicants’ description during the telephone interview was appreciated, but this came with the indication that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kachi (US 6,982,499) in view of Halberstadt (US 2014/0098578).
With respect to claim 1, Kachi discloses a dual power supply system (fig 6; col. 8-9) with a first system terminal (1d), a second system terminal (1c), and a third system terminal (ground), the system comprising: 
a first battery cell stack (1b) interconnected between a first stack node and a second stack node and configured to provide a first operation voltage; 
a second battery cell stack (1a) interconnected between the second stack node and a third stack node and configured to provide a second operation voltage; and 
a DC/DC converter (13) comprising a first converter node (top left), a second converter node (bottom left) and a third converter node (bottom right, immediately below “C”) and configured to:

wherein the first system terminal is connected to the first stack node and the first converter node in parallel (see fig 6), the second system terminal is connected to the second stack node and the second converter node in parallel (see fig 6), and the third system terminal is connected to the third stack node and the third converter node in parallel (see fig 6).  
Kachi discloses the stacked batteries with three terminals and a converter that converts voltage at its input (1st and 2nd terminals) to its output (2nd and third terminals).  As can be seen in figure 6, the second node (1c) is both the negative voltage input and the positive voltage output of the converter (13).  
Kachi discloses the limitations of the wherein clause that the terminals are connected “in parallel”.  While the Applicants’ figure 2 shows a “parallel” junction (to the right of the converter), these are electrically identical to a common T-junction.  Drawing the three sides of the T so that two sides are “parallel” does not change their electrical functionality.  Such a “parallel” connection does not require a modification of Kachi.  All of Kachi’s junctions can be redrawn so that their schematic shows lines physically drawn in parallel (instead of approaching each other at right angles). 
Kachi does not expressly disclose the converter second mode.  Kachi discloses its converter is a flyback converter, but it “may be replaced with another type of DC-DC converter which has the transformer T.” (col. 9, lines 12-13).  Halberstadt (fig 4; par 101-nd-3rd terminals and output voltage through the 1st-2nd terminals.  
Kachi and Halberstadt are analogous because they are from the same field of endeavor, namely flyback converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kachi to make its converter bidirectional, as taught by Halberstadt.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D). 
With respect to claim 7, Kachi discloses the sum of the first operation voltage and the second operation voltage is about 48 V (col. 4, lines 8-13), and wherein the second operation voltage is about 12 V (col. 4, lines 8-13).  Kachi discloses the battery voltages are 12v and 36v, thereby providing the claimed values.  Furthermore, the use of “about” does not indicate how far from the exact values the voltages can be while still being “about 48 V” and “about 12 V”.  
With respect to claim 16, Kachi discloses
the first system terminal comprises a first external contact (the darkened circle marked 1d) connected to the first stack node via a first conductor (vertical 
the second system terminal comprises a second external contact (darkened circle marked 1c) connected to the second stack node via a third conductor (vertical line connecting 1c and 1a) and connected to the second converter node via a fourth conductor (horizontal line between 1c and 13) different from the third conductor, and 
the third system terminal comprises a third external contact (darkened circle just above ground) connected to the third stack node via a fifth conductor (vertical conductor between this circle and 1a) and connected to the third converter node via a sixth conductor (horizontal line leading from ground toward the converter output) different from the fifth conductor, and 
wherein the first, second, and third external contacts are configured to be connected to a load external to the dual power supply system (obvious).
The Applicants have been informed that the external contacts have been interpreted as simple intersections of conductors.  As they conduct electricity, they are “configured to be connected to a load”.  The claim does not define what “external contact” means or how these contacts are actually “configured”.  The Applicants have been put on notice that the language of claim 16 does not indicate any structure that distinguishes over the prior art.  The claim language has not been updated and the RCE remarks do not include any additional explanations. 
With respect to claim 17, Kachi and Halberstadt combine to disclose the dual power supply system, as discussed above in the art rejection of claim 1 and:
wherein the DC/DC converter is configured to step down the first operation voltage applied between the first and second converter nodes to a lower output voltage applied between the second and third converter nodes in response to a failure of the second battery cell stack (the Kachi converter is configured to step down voltage from 36v to 12v in the first mode), and 
wherein the DC/DC converter is configured to step up the second operation voltage applied between the second and third converter nodes to a higher output voltage applied between the first and second converter nodes in response to a failure of the first battery cell stack (the combination’s converter is configured to step up voltage from 12v to 36v in the second mode).
The Kachi converter is “configured to step down” voltages at all times.  The combination’s converter is “configured to step up” voltage at all times.  The converter’s structure does not change when/if a battery stack fails.  
Claims 2-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachi in view of Halberstadt and Sato (US 2005/0156574).
With respect to claim 2, Kachi discloses a blocking element (D), but does not expressly disclose that it is between the first (and/or third) system terminal and stock node.  Sato discloses a battery (fig 3; par 79-84) that includes a second blocking element (12-15) configured to block a current from the third system terminal (8) to the third stack node (- of battery 2).  
Kachi and Sato are analogous because they are from the same field of endeavor, namely batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Kachi battery stack to include a blocking element, as taught by Sato.  The motivation for doing so would have been to control when the Kachi battery is allowed to charge and/or discharge.  The Sato blocking element forms part of a switch to selectively control battery use. 
With respect to claim 3, Sato discloses the second blocking element (14) is a second diode with an anode connected to the third stack node and a cathode connected to the third system terminal (see fig 3).  

With respect to claim 5, Sato discloses a battery includes a switching element connected to its negative stack node.  When combined, both of Kachi’s battery cells would modified with this teaching.  This would place switches and diodes on the negative rail of the first battery stack (i.e. between the second system terminal and the second stack node) and of the second battery stack (i.e. between the third system terminal and the third stack node).  
With respect to claim 6, Sato discloses at least one of the first switching element, the second switching element and the third switching element (12) is a relay.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836